Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 1 of 33   PageID #: 218



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 STEVEN A. HYER, Individually    )        CIV. NO. 19-00586 HG-RT
 and as Personal Representative )
 of the Estate of Steven K.      )
 Hyer; CASSI H. HYER; THERESA L. )
 CHANG; THOMAS FUJIMOTO; JAMES )
 FUJIMOTO, JR.,                  )
                                 )
                Plaintiffs,      )
                                 )
           vs.                   )
                                 )
 CITY AND COUNTY OF HONOLULU;    )
 HONOLULU POLICE DEPARTMENT;     )
 SUSAN BALLARD, Chief of the     )
 Honolulu Police Department;     )
 JOHN DOE 1, individually and in )
 his official capacity as Field )
 Supervisor; WAYNE SILVA,        )
 individually and in his         )
 official capacity as Police     )
 Officer K-9 Handler of the      )
 Honolulu Police Department;     )
 JOHN DOE 2, individually and in )
 his official capacity as Police )
 Officer of the Honolulu Police )
 Department; JOHN DOES 4-10;     )
 JANE DOES 1-10; DOE             )
 CORPORATIONS 1-10; DOE          )
 PARTNERSHIPS 1-10; DOE          )
 UNINCORPORATED ORGANIZATIONS 1- )
 10,                             )
                                 )
                Defendants.      )

    ORDER GRANTING DEFENDANTS CITY AND COUNTY OF HONOLULU, SUSAN
    BALLARD, AND WAYNE SILVA’S MOTION TO DISMISS PORTIONS OF THE
                       COMPLAINT (ECF No. 12)


       Plaintiffs are relatives of Steven K. Hyer (“Decedent”) who

 are bringing claims on behalf of themselves and on behalf of the

 Decedent’s estate against the Defendant City and County of

 Honolulu and several named and unnamed police officers and other

                                      1
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 2 of 33   PageID #: 219



 entities.

       The Complaint asserts federal constitutional and state law

 claims against the Defendant City and County and its officers

 arising from a seven-hour standoff involving the Decedent on June

 22 and June 23, 2018, that resulted in his death.

       Plaintiffs filed a Complaint attempting to allege the

 following ten counts:

        Count I: for violations of the Fourth Amendment to the
                 United States Constitution and Hawaii State
                 Constitution, pursuant to 42 U.S.C. § 1983;

       Count II: for violations of the Fourteenth Amendment to the
                 United States Constitution and Hawaii State
                 Constitution, pursuant to 42 U.S.C. § 1983;

      Count III: for municipal liability pursuant to 42 U.S.C. §
                 1983;

       Count IV: for violations of Title II of the Americans With
                 Disabilities Act of 1990 (“ADA”), 42 U.S.C. §
                 12101, et seq.;

        Count V: for wrongful death pursuant to Hawaii state law;

       Count VI: for negligent training and supervision pursuant to
                 Hawaii state law;

      Count VII: for negligence pursuant to Hawaii state law;

     Count VIII: for gross negligence pursuant to Hawaii state law;

       Count IX: for intentional infliction of emotional distress
                 pursuant to Hawaii state law; and

        Count X: for negligent infliction of emotional distress
                 pursuant to Hawaii state law.


       Defendants City and County of Honolulu, Susan Ballard, and

 Wayne Silva filed a Motion to Dismiss Portions of the Complaint.



                                      2
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 3 of 33   PageID #: 220



 Defendants make numerous arguments on account of the Complaint’s

 failure to identify which Plaintiffs are asserting which claims

 against which Defendants.       In addition, Defendants raise a number

 of arguments asserting the Complaint provided insufficient facts

 and no particularity as to the nature of some of the claims

 asserted in the Complaint.

       On June 10, 2020, the Court held a hearing where Plaintiffs

 agreed to dismiss all claims against the Defendant Honolulu

 Police Department as they are duplicative of the claims brought

 against the City and County of Honolulu.

       Plaintiffs also agreed to dismiss Counts I and II to the

 extent they are brought pursuant to the Hawaii State

 Constitution.

       Plaintiffs also agreed that Count IV pursuant to Title II of

 the ADA can only be brought against the Defendant City and County

 of Honolulu.

       Defendants City and County of Honolulu, Susan Ballard, and

 Wayne Silva’s Motion to Dismiss Portions Of The Complaint (ECF

 No. 12) is GRANTED.

       Plaintiffs are given LEAVE TO AMEND consistent with the

 rulings set forth in this Order.



                            PROCEDURAL HISTORY


       On October 25, 2019, Plaintiffs Steven A. Hyer, individually

 and as personal representative of the Estate of Steven K. Hyer;

                                      3
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 4 of 33    PageID #: 221



 Cassi H. Hyer; Theresa L. Chang; Thomas Fujimoto; and James

 Fujimoto, Jr. filed a Complaint.         (ECF No. 1).

        On February 5, 2020, Defendants City and County of Honolulu;

 Susan Ballard; and Wayne Silva filed DEFENDANTS CITY AND COUNTY

 OF HONOLULU, SUSAN BALLARD, AND WAYNE SILVA’S MOTION TO DISMISS

 PORTIONS OF THE COMPLAINT FILED ON OCTOBER 25, 2019.              (ECF No.

 12).

        On February 26, 2020, Plaintiffs filed their Opposition.

 (ECF No. 19).

        On February 27, 2020, Plaintiffs filed an Amended

 Opposition.    (ECF No. 20).

        On March 13, 2020, Defendants filed their Reply.            (ECF No.

 21).

        On June 10, 2020, the Court held a telephonic hearing on

 Defendants’ Motion to Dismiss.       (ECF No. 26).


                                 BACKGROUND

 According to the Complaint:


        On June 22, 2018, at approximately 6:00 p.m., Honolulu

 police officers were called to the residence of Steven K. Hyer

 (“Decedent”) due to his “bizarre behavior.”          (Complaint at ¶¶ 4,

 16, 18, 39, ECF No. 1).      The responding officers spoke with the

 Decedent and left the premises without taking the Decedent into

 custody.    (Id. at ¶ 67).

        Two hours later, at approximately 8:00 p.m., Honolulu police


                                      4
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 5 of 33   PageID #: 222



 officers were called back to the residence.          (Id. at ¶ 80).

 Based on reports by neighbors, police officers believed the

 Decedent was in need of psychological assistance and called the

 on-duty police psychologist.       (Id. at ¶¶ 86-87).     The police

 psychologist instructed the officers to take the Decedent to a

 psychiatric facility for evaluation.        (Id. at ¶ 88).

       A seven-hour standoff ensued that included officers from the

 City and County of Honolulu’s Special Weapons And Tactics

 (“SWAT”) Team.     (Id. at ¶¶ 104, 128).

       At approximately 2:30 a.m., on June 23, 2018, Honolulu

 officers used a bullhorn to talk to the Decedent and ask him to

 come out of his residence.       (Id. at ¶¶ 128-29).     Officers also

 used other methods in an effort to detain the Decedent.            (Id. at

 ¶ 150).

       The Complaint asserts that Defendant Officer Wayne Silva, a

 K-9 Handler, deployed his police dog, Zero, into the Decedent’s

 residence.    (Id. at ¶ 161).     The Decedent is alleged to have

 stabbed police dog Zero.      (Id. at ¶ 164).     The Decedent was shot

 by police officers and died.       (Id. at ¶ 163).

       Plaintiffs filed a Complaint seeking damages against the

 Defendant City and County of Honolulu, Chief Susan Ballard,

 Officer Silva, Officer John Doe 1 and Officer John Doe 2 and

 other entities.




                                      5
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 6 of 33   PageID #: 223



                             STANDARD OF REVIEW


       The Court must dismiss a complaint as a matter of law

 pursuant to Federal Rule of Civil Procedure 12(b)(6) where it

 fails “to state a claim upon which relief can be granted.”             Rule

 (8)(a)(2) of the Federal Rules of Civil Procedure requires “a

 short and plain statement of the claim showing that the pleader

 is entitled to relief.”      When considering a Rule 12(b)(6) motion

 to dismiss, the Court must presume all allegations of material

 fact to be true and draw all reasonable inferences in favor of

 the non-moving party.      Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th

 Cir. 1998).    Conclusory allegations of law and unwarranted

 inferences are insufficient to defeat a motion to dismiss.             Id.

 at 699.    The Court need not accept as true allegations that

 contradict matters properly subject to judicial notice or

 allegations contradicting the exhibits attached to the complaint.

 Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

 Cir. 2001).

       In Bell Atl. Corp. v. Twombly, the United States Supreme

 Court addressed the pleading standards under the Federal Rules of

 Civil Procedure in the anti-trust context.         550 U.S. 544 (2007).

 The Supreme Court stated that Rule 8 of the Federal Rules of

 Civil Procedure “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action,” and

 that “[f]actual allegations must be enough to raise a right to

 relief above the speculative level.”        Id. at 555.

                                      6
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 7 of 33   PageID #: 224



       Most recently, in Ashcroft v. Iqbal, the Supreme Court

 clarified that the principles announced in Twombly are applicable

 in all civil cases.      129 S.Ct. 1937 (2009).      The Court stated

 that “the pleading standard Rule 8 announces does not require

 ‘detailed factual allegations,’ but it demands more than an

 unadorned, the-defendant-unlawfully-harmed-me-accusation.”             Id.

 at 1949 (citing Twombly, 550 U.S. at 555).         To survive a motion

 to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on

 its face.    Id. (quoting Twombly, 550 U.S. at 570).         A claim has

 facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.          Id. (citing

 Twombly, 550 U.S. at 556).       The plausibility standard is not akin

 to a “probability requirement,” but it asks for more than a sheer

 possibility that a defendant has acted unlawfully.           Id. (quoting

 Twombly, 550 U.S. at 556).       Where a complaint pleads facts that

 are “merely consistent with” a defendant’s liability, it “stops

 short of the line between possibility and plausibility of

 ‘entitlement to relief.’”       Id. (quoting Twombly, 550 U.S.

 at 557).

       The complaint “must contain sufficient allegations of

 underlying facts to give fair notice and to enable the opposing

 party to defend itself effectively” and “must plausibly suggest

 an entitlement to relief, such that it is not unfair to require


                                      7
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 8 of 33   PageID #: 225



 the opposing party to be subjected to the expense of discovery

 and continued litigation.”       AE ex rel. Hernandez v. Cnty of

 Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (internal quotations

 omitted).

                                  ANALYSIS

 I.    NAMED PLAINTIFFS

       The Plaintiffs named in the Complaint are as follows:

       (1)   Steven A. Hyer, individually and as Personal
             Representative of the Estate of Steven K. Hyer, who is
             the Decedent’s father (Complaint at ¶ 4, ECF No. 1);

       (2)   Theresa L. Chang, the Decedent’s mother (Id. at ¶ 6);
             and,

       (3)   Cassi H. Hyer, the Decedent’s wife from whom he was
             separated (Id. at ¶ 5).

       Two additional Plaintiffs are named in the Complaint but

 there is no information as to who they are in relation to the

 facts of the case, their familial relationships, or the causes of

 action they intend to bring:

       (4)   Thomas Fujimoto; and

       (5)   James Fujimoto, Jr.

       All claims brought by Thomas Fujimoto and James Fujimoto,

 Jr. are DISMISSED WITH LEAVE TO AMEND.


 II.   NAMED DEFENDANTS

       The following Defendants are named in the Complaint:

       (1)   City and County of Honolulu;

       (2)   Honolulu Police Department;



                                      8
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 9 of 33   PageID #: 226



       The Parties agree the Honolulu Police Department is an

 improper party, as the claims against it are duplicative of the

 claims against the City and County of Honolulu.

       All claims against Defendant Honolulu Police Department are

 DISMISSED WITH PREJUDICE.

       (3)   Susan Ballard, Chief of the Honolulu Police Department,
             in both her official and individual capacities.

       Claims against Chief Ballard in her official capacity are

 identical and duplicative of the claims brought against the City

 and County of Honolulu.      Kentucky v. Graham, 473 U.S. 159, 165-67

 (1985); Community House, Inc. v. City of Boise, 623 F.3d 945,

 966-67 (9th Cir. 2010).

       All claims against Defendant Susan Ballard in her official

 capacity are DISMISSED WITH PREJUDICE.


       (4)   Defendant John Doe 1, in both his individual capacity
             and his official capacity as a Honolulu Police Officer.

       All claims against Defendant John Doe 1 in his official

 capacity as a Honolulu Police Officer are DISMISSED WITH

 PREJUDICE as duplicative of claims against the City and County of

 Honolulu.

       Plaintiffs are given LEAVE TO AMEND to properly identify

 John Doe 1 in his individual capacity.


       (5)   Wayne Silva, in both his individual capacity and his
             official capacity as a Honolulu Police Officer.

       All claims against Defendant Wayne Silva in his official



                                      9
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 10 of 33   PageID #: 227



  capacity as a Honolulu Police Officer are DISMISSED WITH

  PREJUDICE as duplicative of claims against the City and County of

  Honolulu.

        (6)   Defendant John Doe 2, in both his individual capacity
              and his official capacity as a Honolulu Police Officer.

        All claims against Defendant John Doe 2 in his official

  capacity as a Honolulu Police Officer are DISMISSED WITH

  PREJUDICE as duplicative of claims against the City and County of

  Honolulu.

        Plaintiffs are given LEAVE TO AMEND to properly identify

  John Doe 2 in his individual capacity.


  III. FEDERAL LAW CAUSES OF ACTION

  Count I:    Fourth Amendment to the United States Constitution
              pursuant to 42 U.S.C. § 1983.

        A plaintiff may challenge actions by government officials

  that violate the United States Constitution, pursuant to 42

  U.S.C. § 1983.    Section 1983 provides:

        Every person who, under color of any statute,
        ordinance, regulation, custom, or usage ... subjects,
        or causes to be subjected, any citizen of the United
        States ... to the deprivation of any rights,
        privileges, or immunities secured by the Constitution
        and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper
        proceeding for redress....

        42 U.S.C. § 1983.     Section 1983 does not create any

  substantive rights.     Cholla Ready Mix, Inc. v. Civish, 382 F.3d

  969, 978 (9th Cir. 2004).

        To prevail on a Section 1983 claim, a plaintiff must

                                      10
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 11 of 33   PageID #: 228



  establish that a right secured by the Constitution or laws of the

  United States was violated and that the violation was committed

  by a person acting under the color of state law.          West v. Atkins,

  487 U.S. 42, 48 (1988).

        Plaintiffs’ allegations as to Count I assert the Defendants

  engaged in wrongful conduct in “deliberate indifference” to the

  Decedent’s rights under the Fourth Amendment to the United States

  Constitution.    (Complaint at ¶ 227, ECF No. 1).        It appears

  Plaintiffs are attempting to bring an excessive force claim

  pursuant to the Fourth Amendment to the United States

  Constitution as set forth in Graham v. Connor, 490 U.S. 386, 396

  (1989).


        A.   Standing


        The Complaint does not precisely specify which Plaintiffs

  are bringing Count I against which Defendants.

        In Section 1983 actions, the survivors of an individual who

  allegedly died as a result of an officer’s excessive use of force

  may assert a Fourth Amendment claim on that individual’s behalf

  if the relevant state’s law authorizes a survival action.

  Moreland v. Las Vegas Metro. Police Dept., 159 F.3d 365, 369 (9th

  Cir. 1998).

        Hawaii law permits the decedent’s “legal representative” to

  pursue his tort claims.      Haw. Rev. Stat. § 663-7.      The term,

  “legal representative,” has not been defined by statute or the


                                      11
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 12 of 33   PageID #: 229



  Hawaii Supreme Court.

        The interpretation of the term “legal representative” in

  Haw. Rev. Stat. § 663-7 was considered by the federal district

  court in Agae v. United States, 125 F.Supp.2d 1243, 1248 (D. Haw.

  2000).    In Agae, the district court found that a legal

  representative generally refers to one who stands in place of,

  and represents the interests of another such as an administrator

  of an estate or a court appointed guardian of a minor.            Id.   The

  district court found that the term is not so broad so as to allow

  an individual heir to a decedent to file a claim on his or her

  behalf.    Id. at 1248.   The district court found that the term

  “legal representative,” as used in Haw. Rev. Stat. § 663-7, is

  limited to one who stands in the place of the deceased and

  represents his interest, either by the decedent’s act or by the

  operation of law, citing Mutual Life Ins. v. Armstrong, 117 U.S.

  591, 597 (1886).     Agae, 125 F.Supp.2d at 1248.

        In this case, the Complaint states that the Decedent’s

  estate is represented by Plaintiff Steven A. Hyer.          (Complaint at

  ¶ 4, ECF No. 1).     Plaintiff Steven A. Hyer, as Personal

  Representative of the Decedent’s estate, has standing to assert a

  Fourth Amendment Excessive Force claim against officers in their

  individual capacities pursuant to Section 1983 on the Decedent’s

  behalf.

        The remaining Plaintiffs: Cassi H. Hyer and Theresa L. Chang

  do not have standing to pursue the Decedent’s Fourth Amendment


                                      12
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 13 of 33   PageID #: 230



  claim pursuant to Haw. Rev. Stat. § 663-7.         Agae, 125 F.Supp.2d

  at 1248; Ryder v. Booth, Civ. No. 16-00065 HG-KSC, 2016 WL

  2745809, *5 (D. Haw. May 11, 2016) (finding that only one

  plaintiff had standing to pursue the decedent’s Section 1983

  claim on behalf of the decedent’s estate).

        Plaintiffs Steven A. Hyer, Cassi H. Hyer, and Theresa L.

  Chang do not have individual standing to bring a Fourth Amendment

  Excessive Force claim.      There are no facts that Plaintiffs Steven

  A. Hyer, Cassi H. Hyer, or Theresa L. Chang were at the scene on

  June 22 and June 23, 2018 that would allow them to pursue their

  own individual Section 1983 excessive force claims.

        The only remaining Plaintiff as to Count I is Steven A.

  Hyer, as Personal Representative for the Estate of Steven K.

  Hyer.

        Count I as brought by the remaining Plaintiffs Steven A.

  Hyer, individually, Cassi H. Hyer, and Theresa L. Chang is

  DISMISSED WITH PREJUDICE.


        B.   Count I Against Defendants John Doe 1 and Ballard


        The Complaint refers to Count I as being brought against

  “Defendants.”    (Complaint at ¶ 227, ECF No. 1).

        There are no allegations that Chief Ballard was at the scene

  on June 22 and 23, 2018, that she communicated or directed any of

  the actions at the scene, or that she was otherwise involved in

  the incident.    There are also no allegations as to Defendant John


                                      13
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 14 of 33   PageID #: 231



  Doe 1.   The Complaint states that Defendant John Doe 1 was the

  Field Supervisor, but there are no allegations that Defendant

  John Doe was physically present at the scene or that John Doe 1

  used any force.    Neither Defendant John Doe 1 nor Chief Ballard

  can be liable for a Section 1983 claim pursuant to a respondeat

  superior theory of liability.       Taylor v. List, 880 F.2d 1040,

  1045 (9th Cir. 1989).     A supervisor may be held individually

  liable under Section 1983 only if there exists either (1) her

  personal involvement in the constitutional deprivation, or (2) a

  sufficient causal connection between the supervisor’s wrongful

  conduct and the constitutional deprivation.         Keates v. Koile, 883

  F.3d 1228, 1242-43 (9th Cir. 2018).        The Complaint is devoid of

  any such factual allegations.

        Count I as to Defendants John Doe 1 and Chief Ballard in

  their individual capacities is DISMISSED WITH LEAVE TO AMEND.


  Count II: Fourteenth Amendment to the United States Constitution
            pursuant to 42 U.S.C. § 1983.


        Plaintiffs Steven A. Hyer, individually and as Personal

  Representative of the Estate of Steven K. Hyer, Cassi H. Hyer,

  and Theresa L. Chang claim the “Defendants” engaged in conduct

  that violated “Steven’s substantive due process rights under the

  Fourteenth Amendment to the United States Constitution.”

  (Complaint at ¶ 235, ECF No. 1).




                                      14
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 15 of 33   PageID #: 232



        A.   The Estate Does Not Have Standing


        Plaintiff Steven A. Hyer, as Personal Representative of the

  Estate of Steven K. Hyer, may not bring a Fourteenth Amendment

  claim where the Decedent’s Estate’s claims are more specifically

  covered by the Fourth Amendment.         Burns v. City of Concord, 2014

  WL 5794629, *8 (N.D. Cal. Nov. 6, 2014).         The Estate cannot state

  a Fourteenth Amendment claim because the Decedent was not a

  “pretrial detainee” that would allow for a separate Fourteenth

  Amendment claim.     The Estate’s proper claim is brought in Count I

  for excessive force pursuant to the Fourth Amendment.

        Count II as brought by Plaintiff Steven A. Hyer, as Personal

  Representative of the Estate of Steven K. Hyer, is DISMISSED WITH

  PREJUDICE.


        B.   The Individually Named Family Members Have Standing But
             Have Provided Insufficient Facts To State A Claim


        The Ninth Circuit Court of Appeals has recognized that

  family members have a Fourteenth Amendment liberty interest in

  familial companionship and society.        Wilkinson v. Torres, 610

  F.3d 546, 554 (9th Cir. 2010); Tokuda v. Calio, Civ. No. 13-00202

  DKW-BMK, 2014 WL 5580959, *9 (D. Haw. Oct. 31, 2014).

        Plaintiffs Steven A. Hyer, individually, Cassi H. Hyer, and

  Theresa L. Chang have standing to pursue their Fourteenth

  Amendment claims for their personal liberty interests as alleged

  family members of the decedent.       Parents and children of a person


                                      15
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 16 of 33     PageID #: 233



  killed by law enforcement officers may assert a substantive due

  process claim based on the deprivation of their liberty interest

  arising out of their relationship with the deceased.              Moreland,

  159 F.3d at 371.     A substantive due process violation requires

  that law enforcement officers’ conduct “shocks the conscience”

  when responding to an emergency or an escalating situation.

  Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008).

        The Plaintiff family members must prove that the purpose of

  the Defendant Officers’ conduct was “to cause harm unrelated to

  the legitimate object” of seizure.        Id. at 1140 (citing Cnty. of

  Sacramento v. Lewis, 523 U.S. 833, 836 (1998)).

        The United States Supreme Court has held that a purely

  reactive decision to use force to seize a suspect does not shock

  the conscience.    Lewis, 523 U.S. at 855.       Situations that shock

  the conscience are “rare situations where the nature of an

  officer’s deliberate physical contact is such that a reasonable

  factfinder would conclude that the officer intended to harm,

  terrorize or kill.”     Porter, 546 F.3d at 1141 (citing Davis v.

  Township of Hillside, 190 F.3d 167, 174 (3d Cir. 1999)).

        Steven A. Hyer, individually, Cassi H. Hyer, and Theresa L.

  Chang have not provided sufficient allegations of specific

  conduct by the individual officers to state a Fourteenth

  Amendment claim.     The Complaint lacks particularity as to what

  deliberate physical contact each individual officer had with the

  Decedent that was so extreme such that it “shocks the


                                      16
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 17 of 33   PageID #: 234



  conscience.”    Id.

        Count II as brought by these Plaintiffs individually is

  DISMISSED WITH LEAVE TO AMEND.



  Count III: Municipal Liability pursuant to 42 U.S.C. § 1983.


        The City and County of Honolulu may be considered a “person”

  for purposes of 42 U.S.C. § 1983.        Monell v. Dep’t of Soc. Servs.

  of City of N.Y., 436 U.S. 658, 690 (1978).

        Pursuant to Monell, a municipality may be liable under

  Section 1983 if the governmental body itself subjects a person to

  a deprivation of rights or causes a person to be subjected to

  such deprivation.     Connick v. Thompson, 563 U.S. 51, 60 (2011).

  In order to recover, a plaintiff must prove that the action

  pursuant to an official municipal policy caused their injury.

  Id. at 60-61.

        In order to plead a Monell claim, a plaintiff must comply

  with the standard set forth in Starr v. Baca, 652 F.3d 1202 (9th

  Cir. 2011).    A.E. v. Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir.

  2012) (explaining that the pleading standard set forth in Starr

  v. Baca extends to Monell claims).

        A plaintiff asserting a Monell claim, including a claim

  based on a policy, practice, or custom, must contain sufficiently

  detailed factual allegations to give fair notice and to enable

  the opposing party to defend itself effectively.          Estate of

  Mendez v. Cty. of Ceres, 390 F.Supp.3d 1189, 1206 (E.D. Cal.

                                      17
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 18 of 33   PageID #: 235



  2019).

        Plaintiffs allege three theories of municipal liability

  against the Defendant City and County of Honolulu:

        (A)   the existence of an unconstitutional custom or policy;

        (B)   ratification by Chief Ballard; and,

        (C)   failure to train.


        A.    Unconstitutional Policy Or Custom


        A municipality may be held liable pursuant to Section 1983

  for injuries caused by its unconstitutional policies or customs.

  Monell, 436 U.S. at 694; Webb v. Sloan, 330 F.3d 1158, 1164 (9th

  Cir. 2003).    A plaintiff may bring a Monell claim based on an

  unconstitutional policy or custom by providing sufficient

  allegations:

        (1)   that he was deprived of a constitutional right;

        (2)   that the municipality had a policy;

        (3)   that the policy amounted to deliberate indifference to
              his constitutional right; and,

        (4)   the policy was the moving force behind the
              constitutional violation.

        Mabe v. San Bernadino Cty., Dep’t of Pub. Soc. Servs., 237

  F.3d 1101, 1110-11 (9th Cir. 2001).

        A municipality may be liable if it has a policy of inaction

  and such inaction amounts to a failure to protect constitutional

  rights, but only if that policy of inaction is the result of a

  conscious or deliberate choice made from among various


                                      18
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 19 of 33   PageID #: 236



  alternatives.     Lee v. City of Los Angeles, 250 F.3d 668, 681 (9th

  Cir. 2001).

        In order to identify the relevant policy, the plaintiff must

  provide sufficient allegations:

        (1)    showing a longstanding practice or custom which
               constitutes the standard operating procedure of the
               local government entity;

        (2)    showing that the decision-making official was, as a
               matter of state law, a final policymaking authority
               whose edicts or acts may fairly be said to represent
               the official policy in the area of decision; or

        (3)    showing that an official with final policymaking
               authority either delegated that authority to, or
               ratified the decision of, a subordinate.

        Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir.

  2005).

        Liability for improper custom may not be predicated on

  isolated or sporadic incidents, but it must be founded upon

  practices of sufficient duration, frequency, and consistency that

  the conduct has become a traditional method of carrying out

  policy.     Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).

        The Complaint alleges that since 2005 Honolulu Police

  Department officers have repeatedly used excessive and/or

  unreasonable force in deliberate indifference to the

  constitutional rights of the mentally ill.         (Complaint at ¶¶ 241-

  44, ECF No. 1).

        The allegations in the Complaint are insufficient to

  establish that the City and County of Honolulu has an

  impermissible policy, custom, or practice for which it might be

                                      19
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 20 of 33   PageID #: 237



  liable pursuant to Monell.      The Complaint’s general allegations

  fail to identify the particular policy, custom, or practice at

  issue, the content of that policy, or the deficiencies of that

  policy.    Andrews v. Hawaii Cty., Civ. No. 13-00046 JMS-KSC, 2013

  WL 5274369, at *6 (D. Haw. Sept. 17, 2013); Herd v. Cty. of San

  Bernardino, 311 F.Supp.3d 1157, 1167 (C.D. Cal. 2018).

        The Complaint further fails to explain how the alleged

  policy, custom, or practice amounts to deliberate indifference to

  the Decedent’s or the Plaintiffs’ particular constitutional

  rights.    Merely alleging generally that Plaintiffs’ rights were

  violated and that Defendants acted with deliberate indifference

  is conclusory and does not identify how the alleged policy was

  likely to cause constitutional injury and how it caused injury to

  the particular named Plaintiff.       Herd, 311 F.Supp.3d at 1168.

  The Complaint cannot allege generalized injuries to “Plaintiffs”

  caused by “Defendants.”


        B.    Ratification


        Monell liability can be found where an official with

  policymaking authority ratifies a subordinate’s unconstitutional

  decision or action and the basis for it.         Gillette v. Delmore,

  979 F.2d 1342, 1346–48 (9th Cir. 1992).        Ratification requires

  the authorized policymaker to make a “conscious, affirmative

  choice.”    Id.   A policymaker’s “knowledge of an unconstitutional

  act does not, by itself, constitute ratification.”          Christie v.


                                      20
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 21 of 33   PageID #: 238



  Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999).         Nor does a

  policymaker’s “mere refusal to overrule a subordinate’s completed

  act” constitute ratification.       Id.

        Plaintiffs attempt to assert a claim for ratification of an

  unconstitutional policy or custom by Honolulu Police Chief

  Ballard.   The Complaint alleges that “[s]ince 2005 to the

  present, [Honolulu Police Department Officers] have repeatedly

  and continuously violated HPD policies, procedures, and

  guidelines, in deliberate indifference to the constitutional

  rights of mentally ill persons.”         (Complaint at ¶ 241, ECF No.

  1).   The Complaint alleges that, in past situations, officers

  have been cleared of wrongdoing and that “Chief Ballard knew

  and/or had reason to know of recurring violations of the HPD

  policies, procedures, and guidelines regarding treatment of the

  mentally ill by HPD officers.”       (Id. at ¶ 246).

         The Complaint does not provide sufficient facts as to what

  policies, procedures, or guidelines were violated by whom; what

  policies, procedures, or guidelines Chief Ballard approved or

  ratified; and it does not provide any timeline as to Chief

  Ballard’s involvement with any past cases or specific facts as to

  her involvement in the subject incident with the Decedent.

        The Complaint’s conclusory allegations are insufficient to

  state a Monell claim based on Chief Ballard’s alleged

  ratification of an unconstitutional policy or custom.




                                      21
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 22 of 33     PageID #: 239




        C.   Failure To Train


        A municipality may be held liable under Section 1983 for a

  failure to train its employees.       City of Canton, Ohio v. Harris,

  489 U.S. 378, 387 (1989).      A municipality’s culpability under

  Section 1983 is at its “most tenuous” where a claim turns on a

  failure to train.     Connick, 563 U.S. at 60-61.

        In order to establish municipal liability for a failure to

  train, the municipality’s training must be so deficient that it

  amounts to “deliberate indifference” to the rights of persons

  with whom the untrained employees come into contact.              Id. at 61;

  Kaahu v. Randall, Civ. No. 14-00266 HG-RLP, 2018 WL 472996, at

  *14 (D. Haw. Jan. 18, 2018).       Mere negligence in training does

  not give rise to a Monell claim.         Dougherty v. Cty. of Covina,

  654 F.3d 892, 900 (9th Cir. 2011).

         To succeed on a failure to train claim, a plaintiff must

  demonstrate that “policymakers are on actual or constructive

  notice that a particular omission in their training program

  causes city employees to violate citizens’ constitutional

  rights.”   Connick 563 U.S. at 61.        “The issue is whether the

  training program is adequate and, if it is not, whether such

  inadequate training can justifiably be said to represent

  municipal policy.”     Long v. Cnty. of Los Angeles, 442 F.3d 1178,

  1186 (9th Cir. 2006).     Allegations of inadequate training are

  insufficient where they do not identify what the training


                                      22
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 23 of 33    PageID #: 240



  practices were, how the training practices were deficient, or how

  the training caused the specific Plaintiff’s harm.          Young v. Cty.

  of Visalia, 687 F.Supp.2d 1141, 1149 (E.D. Cal. 2009).            The

  identified deficiency in a local governmental entity’s training

  program must be “closely related” to the ultimate injury.             Lee,

  250 F.3d at 681.     A plaintiff must establish that his or her

  constitutional injury “would have been avoided” had the

  governmental entity trained its employees properly.          Id.

        Plaintiffs fail to plausibly allege a Monell claim based on

  a failure to train.     The Complaint alleges that the Honolulu

  Police Department “failed, neglected, and/or refused” to properly

  train its officers regarding contacting, interacting with, and

  using force against mentally ill persons.         (Complaint at ¶¶ 190-

  95, ECF No. 1).    Plaintiffs make no allegations regarding the

  training that officers received and do not explain why that

  training was inadequate.      Plaintiffs assert that the City and

  County acted with deliberate indifference, but they fail to

  provide sufficient facts to plausibly allege why the failure to

  train was likely to result in a constitutional violation.

        Allegations setting forth the pattern of similar

  constitutional violations by untrained employees is ordinarily

  necessary to demonstrate deliberate indifference for purposes of

  failure to train.     Connick, 563 U.S. at 62.      “Without notice that

  a course of training is deficient in a particular respect,

  decisionmakers can hardly be said to have deliberately chosen a


                                      23
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 24 of 33   PageID #: 241



  training program that will cause violations of constitutional

  rights.”   Id.

        Plaintiffs’ allegations of a general failure to train by the

  City and County of Honolulu is insufficient to establish

  municipal liability under a failure to train theory.

        Plaintiffs’ Monell claims pursuant to 42 U.S.C. § 1983 are

  DISMISSED WITH LEAVE TO AMEND.


  Count IV: Title II of the Americans With Disabilities Act of 1990
            (“ADA”), 42 U.S.C. § 12101, et seq.

        At the hearing on June 10, 2020, Plaintiffs agreed that

  their claim for violations of Title II of the Americans With

  Disabilities Act may only be brought against the Defendant City

  and County of Honolulu.

        Plaintiffs’ ADA claim against the remaining Defendants is

  DISMISSED WITH PREJUDICE.



  IV.   STATE LAW CAUSES OF ACTION

  Count V:   Wrongful Death pursuant to Hawaii state law.


        Hawaii’s wrongful death statute allows recovery where “the

  death of a person is caused by the wrongful act, neglect, or

  default of any person.”      Haw. Rev. Stat. § 663-3.      Under Hawaii

  law, a wrongful death action can be brought by the deceased’s

  legal representative, mother, father, children, and surviving

  spouse, among others.     Id.

        Plaintiffs Steven A. Hyer, individually and as the Personal

                                      24
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 25 of 33   PageID #: 242



  Representative of the Estate of Steven K. Hyer; Cassi H. Hyer,

  Decedent’s wife; and, Theresa L. Chang, Decedent’s mother, all

  have standing to bring a wrongful death action pursuant to

  Hawaii’s wrongful death statute.

        The Complaint alleges that Defendant John Doe 2 shot the

  Decedent causing his death.      The Complaint otherwise makes

  general allegations that “Defendants’ wrongful conduct” caused

  the Decedent’s death.     (Complaint at ¶¶ 264-68, ECF No. 1).         The

  generalized allegations against the collective “Defendants” are

  insufficient.

        Plaintiffs must assert sufficient facts setting forth the

  specific conduct by each Defendant in order to plausibly state a

  claim against each Defendant they seek to sue.          Specifically,

  there are no allegations as to Chief Ballard’s involvement in the

  June 22 and 23, 2018 events that would permit a claim for

  wrongful death against her.

        Plaintiffs Steven A. Hyer, individually and as the Personal

  Representative of the Estate of Steven K. Hyer, Cassi H. Hyer,

  and Theresa L. Chang have stated a wrongful death claim in Count

  V against Defendant John Doe 2.

        Count V is DISMISSED WITH LEAVE TO AMEND as to the remaining

  Defendants.




                                      25
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 26 of 33   PageID #: 243



  Count VI:        Negligent Training and Supervision

  Count VII:       Negligence

  Count VIII:      Gross Negligence

  Count IX:        Intentional Infliction Of Emotional Distress

  Count X:         Negligent Infliction Of Emotional Distress


        A.    Standing

        Hawaii law permits the decedent’s “legal representative” to

  pursue his tort claims.      Haw. Rev. Stat. § 663-7.      Plaintiff

  Steven A. Hyer as Decedent’s legal representative, is entitled to

  bring state law tort claims on behalf of the Decedent.            All other

  Plaintiffs are barred from bringing claims on behalf of the

  Estate.

        The individual Plaintiffs must state the basis for their

  individual tort claims that sets forward their individual

  injuries in order to pursue their state causes of action.


        B.    Insufficient Facts


        Plaintiff Steven A. Hyer, in his individual capacity, as

  well as the other individual capacity Plaintiffs, may only bring

  state law tort claims to the extent they can state a claim that

  outlines the factual and legal basis for their claim and includes

  facts concerning their own injuries that were caused by the

  individual Defendants.

        Plaintiffs’ state law claims generally assert conclusory



                                      26
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 27 of 33   PageID #: 244



  allegations that “Defendants’ wrongful conduct” caused

  “Plaintiffs” harm.     (See Complaint at ¶¶ 269-96, ECF No. 1).

  Vague and conclusory allegations are insufficient to state a

  claim.      Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.

  2009) (explaining pleading standard following Iqbal and Twombly).

  Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice to state

  a claim.     Iqbal, 556 U.S. at 678.     Each plaintiff must set forth

  specific facts supporting their individual claims and must allege

  facts showing a causal link between each defendant and each

  plaintiff’s injury or damage.       Id. at 679.

        For example, for the negligence causes of action, the

  Complaint must set forth:

        (1)    a duty, or obligation, recognized by the law, requiring
               the defendant to conform to a certain standard of
               conduct for the protection of others against
               unreasonable risks;

        (2)    a failure on the specific defendant’s part to conform
               to the standard required;

        (3)    a reasonably close causal connection between the
               conduct and the resulting injury to the plaintiff; and,

        (4)    actual loss or damage resulting to the plaintiff.

        Molfino v. Yuen, 339 P.3d 679, 682 (Haw. 2014).

        The Complaint’s conclusory allegations are insufficient to

  state a plausible negligence or other state law tort claim on

  behalf of the Plaintiffs.      Pantastico v. Dep’t of Educ., 406

  F.Supp.3d 865, 881 (D. Haw. 2019).



                                      27
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 28 of 33   PageID #: 245



        C.   Conditional Privilege For State Law Claims


        Hawaii law provides non-judicial government officials with

  conditional privilege for tortious actions made in the

  performance of their public duties.        Towse v. State of Hawaii,

  647 P.2d 696, 702 (Haw. 1982); Kaahu v. Randall, Civ. No.

  14-00266 HG-RLP, 2018 WL 472996, at *12 (D. Haw. Jan. 18, 2018).

  Conditional privilege does not apply where there is clear and

  convincing evidence that government officials acted with malice.

  Id.   Malice is defined as “the intent, without justification or

  excuse, to commit a wrongful act, reckless disregard of the law

  or of a person’s legal rights, and ill will; wickedness of

  heart.”    Awakuni v. Awana, 165 P.3d 1027, 1042 (Haw. 2007)

  (internal quotations omitted); Bartolome v. City & Cty. of

  Honolulu, Civ. No. 06-00176 SOM-LEK, 2008 WL 942573, at *10 (D.

  Haw. Apr. 8, 2008).

        Plaintiffs’ state law claims do not plausibly allege

  sufficient facts to establish that either Defendant Ballard or

  Defendant Silva acted with malice.        Claims V, VIII, and X of the

  Complaint generally allege that “Defendants” acted maliciously or

  with reckless disregard.      (Complaint at ¶¶ 265, 282, 288, ECF No.

  1).   Such conclusory assertions are insufficient to plausibly

  state a claim that Defendant Ballard or Defendant Silva was

  motivated by malice and not by an otherwise proper purpose.

        Counts VI through X are DISMISSED WITH LEAVE TO AMEND.



                                      28
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 29 of 33   PageID #: 246



  V.    PUNITIVE DAMAGES


        It is well established that a municipality is immune from

  punitive damages pursuant to 42 U.S.C. § 1983, as well as

  pursuant to Hawaii state law.       Newport v. Fact Concerts, 453 U.S.

  247, 271 (1981); Lauer v. YMCA, 557 P.2d 1334, 1342 (Haw. 1976).

        To obtain punitive damages for a violation of Section 1983,

  a plaintiff must prove that the defendant’s conduct was

  malicious, oppressive, or in reckless disregard of the

  plaintiff’s rights.      Dang v. Cross, 422 F.3d 800, 810-11 (9th

  Cir. 2005).    An award of punitive damages pursuant to Hawaii

  state law requires a plaintiff to prove by clear and convincing

  evidence that the defendant acted “wantonly or oppressively or

  with such malice as implies a spirt of mischief or criminal

  indifference to civil obligations; or where there has been some

  wilful misconduct or that entire want of care which would raise

  the presumption of a conscious indifference to consequences.”

  Masaki v. Gen. Motors Corp., 780 P.2d 566, 572 (Haw. 1989)

  (internal quotations omitted).

        The Complaint fails to provide sufficient allegations to

  recover punitive damages.      To the extent a Plaintiff seeks

  punitive damages from an individual Defendant, the Complaint must

  set forth the specific factual and legal basis for punitive

  damages against each individual Defendant from whom punitive

  damages are sought by each individual Plaintiff.

        Plaintiffs’ request for punitive damages is DISMISSED WITH

                                      29
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 30 of 33   PageID #: 247



  LEAVE TO AMEND.

                                  CONCLUSION


        Defendant City and County of Honolulu, Susan Ballard, and

  Wayne Silva’s Motion to Dismiss Portions of the Complaint (ECF

  No. 12) is GRANTED.

  THE FOLLOWING PARTIES ARE DISMISSED:

        (1)   All claims against Defendant Honolulu Police Department
              are DISMISSED WITH PREJUDICE.

        (2)   All claims against Defendant Ballard, Defendant Silva,
              Defendant John Doe 1, and Defendant John Doe 2 in their
              official capacities as officers with the Honolulu
              Police Department, are DISMISSED WITH PREJUDICE.
              Plaintiffs are given LEAVE TO AMEND to properly
              identify John Doe 1 and John Doe 2 in their individual
              capacities.

        (3)   All claims brought by Thomas Fujimoto and James
              Fujimoto, Jr. are DISMISSED WITH LEAVE TO AMEND.


  THE FOLLOWING CLAIMS ARE DISMISSED:

        All claims pursuant to the Hawaii State Constitution are
        DISMISSED WITH PREJUDICE.

  Count I:    Fourth Amendment to the United States Constitution
              pursuant to 42 U.S.C. § 1983;

        Count I as brought by Plaintiffs Steven A. Hyer,
        individually, Cassi H. Hyer, and Theresa L. Chang is
        DISMISSED WITH PREJUDICE.

        The only remaining Plaintiff as to Count I is Steven A.
        Hyer, as Personal Representative for the Estate of Steven K.
        Hyer.

        Plaintiff Steven A. Hyer, as Personal Representative, is
        given LEAVE TO AMEND Count I against Defendant Ballard and
        Defendant John Doe 1.

  Count II: Fourteenth Amendment to the United States Constitution

                                      30
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 31 of 33   PageID #: 248



             pursuant to 42 U.S.C. § 1983;

        Count II as brought by Plaintiff Steven A. Hyer, as Personal
        Representative of the Estate of Steven K. Hyer, is DISMISSED
        WITH PREJUDICE.

        Plaintiffs Steven A. Hyer, individually, Cassi H. Hyer, and
        Theresa L. Chang are given LEAVE TO AMEND Count II against
        Defendants Ballard, Silva, John Doe 1, and John Doe 2.

  Count III: Municipal Liability pursuant to 42 U.S.C. § 1983;

        Count III is DISMISSED WITHOUT PREJUDICE.

        Plaintiffs are given LEAVE TO AMEND Count III against
        Defendant City and County of Honolulu.


  Count IV: Title II of the Americans With Disabilities Act of 1990
            (“ADA”), 42 U.S.C. § 12101, et seq.

        Count IV may only be brought against Defendant City and
        County of Honolulu.

        Count IV as stated against Defendants Ballard, Silva, John
        Doe 1, and John Doe 2 is DISMISSED WITH PREJUDICE.

  Counts V-X: Hawaii State Law Claims

        Plaintiffs Steven A. Hyer, individually and as the Personal
        Representative of the Estate of Steven K. Hyer, Cassi H.
        Hyer, and Theresa L. Chang have stated a wrongful death
        claim in Count V against Defendant John Doe 2.

        Count V is DISMISSED WITH LEAVE TO AMEND as to Plaintiffs’
        claim against Defendant Ballard, Silva, and John Doe 1.

        Counts VI-X are DISMISSED WITHOUT PREJUDICE.

        Plaintiffs Steven A. Hyer, individually and as Personal
        Representative of the Estate of Steven K. Hyer, Cassi H.
        Hyer, and Theresa L. Chang are given LEAVE TO AMEND Counts
        V-X against Defendants City and County of Honolulu, Ballard,
        Silva, John Doe 1, and John Doe 2.

  Punitive Damages

        Plaintiffs’ request for punitive damages is DISMISSED
        WITHOUT PREJUDICE.

                                      31
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 32 of 33   PageID #: 249



        Plaintiffs Steven A. Hyer, individually and as Personal
        Representative of the Estate of Steven K. Hyer, Cassi H.
        Hyer, and Theresa L. Chang are given LEAVE TO AMEND their
        request for punitive damages against Defendants Ballard,
        Silva, John Doe 1, and John Doe 2.


  THE SURVIVING PARTIES AND CLAIMS ARE AS FOLLOWS:

  Count I for violations of the Fourth Amendment to the United
  States Constitution pursuant to 42 U.S.C. § 1983 by Plaintiff
  Steven A. Hyer, as Personal Representative of the Estate of
  Steven K. Hyer, against Defendants Silva and John Doe 2.

  Count IV for violations of Title II to the Americans With
  Disabilities Act by Plaintiff Steven A. Hyer, as Personal
  Representative of the Estate of Steven K. Hyer, against Defendant
  City and County of Honolulu.

  Count V for wrongful death by Plaintiffs Steven A. Hyer,
  individually and as the Personal Representative of the Estate of
  Steven K. Hyer, Cassi H. Hyer, and Theresa L. Chang against
  Defendant John Doe 2.

  LEAVE TO AMEND:

  Plaintiffs are given LEAVE TO AMEND and may file a First Amended
  Complaint on or before Friday, July 31, 2020. The First Amended
  Complaint must conform to the rulings contained in this Order.

  Plaintiffs’ First Amended Complaint is limited to the causes of
  action that were dismissed without prejudice pursuant to this
  Order. Plaintiffs may not allege any new causes of action.

  Plaintiffs are given LEAVE TO AMEND to properly identify
  Defendant John Doe 1 in his individual capacity and Defendant
  John Doe 2 in his individual capacity. Plaintiffs may not add
  any additional Defendants in the First Amended Complaint.

  //

  //

  //

  //

  //

  //

                                      32
Case 1:19-cv-00586-HG-RT Document 27 Filed 06/23/20 Page 33 of 33   PageID #: 250



  Failure to file a First Amended Complaint on or before Friday,
  July 31, 2020, will result in automatic dismissal with prejudice
  of all of the counts dismissed in this Order.

        IT IS SO ORDERED.

        DATED: June 23, 2020, Honolulu, Hawaii.




  Steven A. Hyer, Individually and as Personal Representative of
  The Estate of Steven K. Hyer; Cassi H. Hyer; Theresa L. Chang;
  Thomas Fujimoto; James Fujimoto, Jr. v. City and County of
  Honolulu; Honolulu Police Department; Susan Ballard, Chief of
  Police of the Honolulu Police Department; John Doe 1,
  individually and in his official capacity as Field Supervisor;
  Wayne Silva, individually and in his official capacity as Police
  Officer K-9 Handler of the Honolulu Police Department; John Doe
  2, individually and in his official capacity as Police Officer of
  the Honolulu Police Department; John Does 4-10; Jane Does 1-10;
  Doe Corporations 1-10; Doe Partnerships 1-10; Doe Unincorporated
  Organizations 1-10; Civil No. 19-00586 HG-RT; ORDER GRANTING
  DEFENDANTS’ MOTION TO DISMISS PORTIONS OF THE COMPLAINT (ECF No.
  12)                             33
